04/29/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0598


                                      DA 19-0598
                                   _________________

TWO RIVERS APARTMENTS, LLLP,

             Plaintiff and Appellant,

      v.
                                                                   ORDER
AULTCO CONSTRUCTION, INC., OLD
WORKS, INC., d/b/a AULTCO
CONSTRUCTION, INC.,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable John W. Larson, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   April 29 2020